PER CURIAM.
The court on its own motion dismissed the complaint of the Administrator in two counts charging violation by the appellee of the provisions of the Rent Regulations for Housing (8 F.R. 7322), issued pursuant to § 201(d) of the Emergency Price Control Act of 1942, as amended, 56 Stat. 23, 50 U. S. C. A. App endix, § 921(d), and praying for judgment for damages, penalty and an injunction. The judgment was entered on the ground that the maxim de minimis non curat lex and the fair and honest administration of the law required the dismissal. Since the courts are not vested with discretion either to deny enforcement of or to withhold the statutory remedies provided by Congress, Lenroot v. Interstate Bakeries Corp., 8 Cir., 146 F.2d 325; Porter v. McRae, 10 Cir., 155 F.2d 213, the case should not have been dismissed. The judgment is, therefore, reversed and the case is remanded for trial on the merits.
Reversed and remanded.